                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RICKEY BILLS,

      Plaintiff,                                   Case No. 15-cv-11414
                                                   Hon. Matthew F. Leitman
v.

PAUL KLEE, et al.,

     Defendants.
__________________________________________________________________/

     ORDER GRANTING SECOND AND FINAL EXTENSION OF TIME
             FOR PLAINTIFF TO FILE OBJECTIONS TO
            REPORT AND RECOMMENDATION (ECF #80)

      On July 8, 2019, the assigned Magistrate Judge in this action issued a report

and recommendation in which he recommended that the Court grant Defendants’

motion for summary judgment (the “R&R”). (See R&R, ECF No. 79.) In the R&R,

the Magistrate Judge informed Plaintiff Rickey Bills that if Bills wanted to file

objections to the R&R, he needed to do so within fourteen days. (See id.,

PageID.808-09.)

      On July 18, 2019, within the time period to file objections to the R&R, Bills

filed an unopposed motion to extend the time to file his objections. (See Mot., ECF

No. 80.) The Court granted that motion and extended the time for Bills to file

objections to the R&R until September 9, 2019. (See Order, ECF No. 81.)



                                        1
        On September 3, 2019, Bills filed a response with the Court in which Bills

said that he was a “little confused” by the Court’s September 9, 2019, order. (ECF

No. 84, PageID.841.) Bills explained that on or about July 22, 2019 (i.e., prior to

the Court’s entry of the September 9, 2019, order granting him an extension to file

his objections) he “mailed [his] objections” to the Court. (Id., PageID.840.) Bills

therefore did not understand why the Court was granting him an extension “when

[he] already mailed [his] objections to the R&R.” (Id., PageID.841.)

        The Court has not received any objections from Bills to the Magistrate Judge’s

July 8, 2019, R&R. The Court will therefore assume that the objections were lost in

the mail. Accordingly, the Court will grant Bills a second (and final) extension of

time so that he may re-file his objections with the Court. Bills shall file any

objections to the July 8, 2019, R&R (ECF No. 80) by no later than November 15,

2019.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 30, 2019




                                           2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 30, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        3
